               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF HAWAII

BRIDGE AINA LE‘A, LLC,        )      Civ. No. 11-00414 SOM-KJM
                              )
         Plaintiff,           )      ORDER MODIFYING AND ADOPTING
                              )      AS MODIFIED THE MAGISTRATE
          vs.                        JUDGE’S FINDINGS AND
                              )
STATE OF HAWAII LAND USE      )      RECOMMENDATIONS REGARDING
COMMISSION; VLADIMIR P.       )      ATTORNEYS’ FEES AND COSTS
DEVENS, in his individual and )
official capacity; KYLE
                              )
CHOCK, in his individual and
official capacity; THOMAS     )
CONTRADES, in his individual  )
and official capacity; LISA   )
M. JUDGE, in her individual   )
and official capacity;        )
NORMAND R. LEZY, in his
                              )
individual and official
capacity; NICHOLAS W. TEVES,  )
JR., in his individual and    )
official capacity; RONALD I.  )
HELLER, in his individual and )
official capacity; DUANE      )
KANUHA, in his official       )
capacity; CHARLES JENCKS, in
                              )
his official capacity; JOHN
DOES 1-10; JANE DOES 1-10;    )
DOE PARTNERSHIPS 1-10; DOE    )
CORPORATIONS 1-10; DOE        )
ENTITIES 2-10; and DOE        )
GOVERNMENTAL UNITS 1-10,      )
                              )
         Defendants.
                              )
_____________________________ )

ORDER MODIFYING AND ADOPTING AS MODIFIED THE MAGISTRATE JUDGE’S
FINDINGS AND RECOMMENDATIONS REGARDING ATTORNEYS’ FEES AND COSTS

I.        INTRODUCTION.

          Plaintiff Bridge Aina L e‘a (“Bridge”) and Defendant

State of Hawaii Land Use Commission (the “LUC”) have filed
separate objections to the Magistrate Judge’s Findings &

Recommendations (“F&R”) to grant in part and deny in part

Plaintiff Bridge’s Motion for Attorneys’ Fees and Costs.     See

ECF Nos. 428, 429, 431.

           In the F&R, the Magistrate Judge recommended that this

court deny Bridge any attorneys’ fee award because Bridge is not

entitled to fees under the private attorney general doctrine,

and because the LUC’s sovereign immunity bars any award of

attorneys’ fees.   The Magistrate Judge also recommended that

Bridge be awarded $15,085.51 of its requested costs, including

$1,429.10 in copying costs.

           Bridge objects to the denial of its request for

attorneys’ fees and argues that it is entitled to the remainder

of its requested costs.   The LUC objects to the award of copying

costs, arguing that it should be limited to $725.15.

           Having reviewed the F&R in light of the parties’

objections, this court concludes that the LUC’s waiver of

Eleventh Amendment sovereign immunity extends to attorneys’ fees

and that therefore this court has jurisdiction over Bridge’s

request.   However, the court agrees with the Magistrate Judge

that Bridge does not meet the requirements for recovery under

the private attorney general doctrine.   The court also adopts

the Magistrate Judge’s recommendation that Bridge be awarded

$15,085.51 in costs.

                                 2
          The court therefore adopts the F&R with modified

reasoning on whether the LUC’s sovereign immunity bars an award

of attorneys’ fees.    The court denies Bridge’s request for

attorneys’ fees and awards Bridge $15,085.51 in costs.     Pursuant

to Local Rule 7.2(d), the court finds this matter suitable for

disposition without a hearing.

II.       BACKGROUND.

          The factual and procedural background of this case has

been discussed at length in the court’s previous orders.     See,

e.g., ECF Nos. 131, 283, 318, 404.     For the purposes of this

order, the court adopts the F&R’s background section, finding

that it sets forth the relevant facts and noting that neither

party raised any objections related to that section.     See ECF

No. 428, PageID #s 11303-06.    Because the parties and the court

are familiar with the background of this case, this court

describes only those events relevant to the F&R and to Bridge’s

Motion.

          This case arises out of a decision by the LUC to

reclassify a parcel of land owned by Bridge from urban use to

agricultural use.    See ECF No. 1.   Bridge filed a Complaint in

state court, asserting eleven counts against the LUC and some of

its commissioners for violations under the United States

Constitution, the Hawaii constitution, and various Hawaii laws.

See ECF No. 1-2.    The Complaint was then removed to this court

                                  3
based on federal question jurisdiction.       See ECF No. 1.   The

case was stayed for several years pending the resolution of

related state-court proceedings.       See ECF No. 48.

             Following the completion of the state-court

proceedings and this court’s partial grant of the LUC’s motion

for summary judgment, Bridge had two takings claims that were

tried to a jury.     See ECF No. 131, PageID # 3112.     On March 23,

2018, the jury found in favor of Bridge, concluding that the

LUC’s decision to reclassify the land constituted a taking under

both the Lucas and Penn Central analyses.       See ECF Nos. 372,

373.   On March 30, 2018, the court awarded Bridge $1 in nominal

damages. 1   See ECF No. 375.   Bridge then filed the present Motion

on April 13, 2018. 2   ECF No. 384.

             The F&R was filed on August 31, 2018, and both parties

filed their objections shortly thereafter.       ECF Nos. 428, 429,

431.   This court requested supplemental briefs on the scope of

the LUC’s sovereign immunity in federal court, and the parties

filed their supplemental briefs on December 3, 2018.        ECF Nos.

434, 436, 437.




1 In pretrial proceedings, this court struck one of Bridge’s
expert witnesses and limited another. Bridge was left without
the just compensation evidence it had hoped to present.

2 On April 20, 2018, the LUC filed a “Motion for Judgment as a
Matter of Law or, in the Alternative, for a New Trial,” which
this court denied on June 27, 2018. ECF Nos. 385, 404.
                                   4
III.        STANDARD OF REVIEW.

            Congress has empowered magistrate judges, upon

referral of dispositive pretrial motions by district judges, to

conduct hearings and issue findings and recommendations

regarding dispositive pretrial motions.    See 28 U.S.C.

§ 636(b)(1)(B); see also Fed. R. Civ. P. 72(b) (promulgating

rule).   The Federal Rules of Civil Procedure permit a district

judge to similarly refer a post-judgment motion for attorneys’

fees “as if it were a dispositive pretrial matter,” see Fed. R.

Civ. P. 54(d)(2)(D), and such motions are customarily referred

to magistrate judges in this district under Local Rule 54.3(h).

            A district judge reviews a magistrate judge’s findings

and recommendations prior to ruling on the motion, and may

accept, reject, or modify, in whole or in part, the findings and

recommendations made by the magistrate judge.    Fed. R. Civ. P.

72(b).   If a party timely objects to portions of the findings

and recommendations, the district judge reviews those portions

of the findings and recommendations de novo.    Fed. R. Civ. P.

72(b)(3); Local Rule 74.2.    The district judge may consider the

record developed before the magistrate judge.    Local Rule 74.2.

The district judge also has discretion to receive further

evidence.    28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3);

Local Rule 74.2; see also United States v. Raddatz, 447 U.S.

667, 676 (1980) (explaining that a district judge has wide

                                  5
discretion in deciding whether to allow new evidence).    The de

novo standard requires the district court to consider a matter

anew and arrive at its own independent conclusions, but a de

novo hearing is not ordinarily required.    See United States v.

Remsing, 874 F.2d 614, 617 (9th Cir. 1989); United States v.

Boulware, 350 F. Supp. 2d 837, 841 (D. Haw. 2004); Local Rule

74.2.

          The district judge may accept the portions of the

findings and recommendations to which the parties have not

objected as long as it is satisfied that there is no clear error

on the face of the record.   See United States v. Bright, Civ.

No. 07–00311 ACK/KSC, 2009 WL 5064355, at *3 (D. Haw. Dec. 23,

2009); Stow v. Murashige, 288 F. Supp. 2d 1122, 1127 (D. Haw.

2003); Fed. R. Civ. P. 72(b) advisory committee’s note.

IV.       ANALYSIS.

          Bridge objects to the portions of the F&R that

recommended denial of its request for an award of attorneys’

fees, totaling $662,227,03, and to the portions recommending

denial of $47,724.55 of its requested costs.    See ECF No. 429.

The LUC filed cross-objections, arguing that the Magistrate

Judge’s recommended award of $1,429.10 in copying costs should

be reduced to $725.15.   See ECF No. 431.

          Having performed a de novo review of the portions of

the F&R to which the parties objected, the court adopts the

                                 6
Magistrate Judge’s recommendations to deny Bridge’s request for

attorneys’ fees and to award Bridge $15,085.51 in costs.

However, as an initial matter, the court modifies the Magistrate

Judge’s reasoning with respect to whether the LUC’s sovereign

immunity bars an award of attorneys’ fees.

           A.   This Court Is Not Barred from Awarding Attorneys’
                Fees to Bridge Because the LUC Waived Its
                Sovereign Immunity by Removing the Case.

           Bridge objects to the Magistrate Judge’s conclusion

that the LUC’s sovereign immunity bars an award of attorneys’

fees.   See ECF No. 429, Page ID # 11347; ECF No. 428, PageID

# 11324.   The Magistrate Judge based its conclusion on the LUC’s

statement in a motion in limine that “removal to this Court

‘waived Eleventh Amendment immunity but not any other aspect of

sovereign immunity.’”   ECF No. 428, PageID # 11325 (quoting ECF

No. 191-1, PageID # 4609).   This court concludes that the LUC’s

waiver of Eleventh Amendment immunity extends to attorneys’ fees

and that the LUC’s sovereign immunity is not a jurisdictional

bar to an award of attorneys’ fees by this court.

           The Eleventh Amendment provides that “[t]he Judicial

power of the United States shall not be construed to extend to

any suit in law or equity, commenced or prosecuted against one

of the United States by Citizens of another State, or by

Citizens or Subjects of any Foreign State.”   U.S. Const. amend.

XI.   Under the Eleventh Amendment, a state is immune from

                                 7
lawsuits for monetary damages or other retrospective relief

brought in federal court by its own citizens or citizens of

other states.   Frew ex rel. Frew v. Hawkins, 540 U.S. 431, 437

(2004); Papasan v. Allain, 478 U.S. 265, 276 (1986); Pennhurst

State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100, 105-06

(1984).   Federal court actions against agencies or

instrumentalities of a state, such as the LUC, are also barred

by the Eleventh Amendment.   Sato v. Orange Cty. Dep't of Educ.,

861 F.3d 923, 928 (9th Cir. 2017); Blount v. Sacramento Cty.

Superior Court, 559 F. App’x 623, 623 (9th Cir. 2014).   Eleventh

Amendment immunity does not apply if Congress exercises its

power under the Fourteenth Amendment to override Eleventh

Amendment immunity, or if a state consents to federal suit.     See

Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66-68 (1989);

Pennhurst, 465 U.S. at 99.

           States have Eleventh Amendment immunity to takings

claims seeking just compensation, meaning that federal courts

lack jurisdiction over such claims.   See Seven Up Pete Venture

v. Schweitzer, 523 F.3d 948, 954 (9th Cir. 2008) (holding that

“the constitutionally grounded self-executing nature of the

Takings Clause does not alter the conventional application of

the Eleventh Amendment”); see also City of Monterey v. Del Monte

Dunes at Monterey, Ltd., 526 U.S. 687, 710 (1999) (“As its name



                                 8
suggests, . . . just compensation is, like ordinary money

damages, a compensatory remedy.”).

          However, sovereign immunity is “quasi-jurisdictional

in nature,” meaning that it may be waived.   See In re

Bliemeister, 296 F.3d 858, 861 (9th Cir. 2002) (citing Hill v.

Blind Indus. & Servs., 179 F.3d 754, 760 (9th Cir. 1999),

amended by 201 F.3d 1186 (9th Cir. 2000)).   A state may waive

Eleventh Amendment immunity by voluntarily invoking federal

jurisdiction or by engaging in “conduct that is incompatible

with an intent to preserve that immunity.”   See id.; Hill, 179

F.3d at 758.   A state’s removal of a case to federal court

signals the state’s voluntary invocation of federal jurisdiction

for that case, whether the case involves state law claims,

federal law claims, or both.   See Lapides v. Bd. of Regents of

Univ. Sys. of Ga., 535 U.S. 613, 624 (2002) (“[R]emoval is a

form of voluntary invocation of a federal court’s jurisdiction

sufficient to waive the State’s otherwise valid objection to

litigation of a matter (here of state law) in a federal

forum.”); Embury v. King, 361 F.3d 562, 564 (9th Cir. 2004)

(“[T]he rule in Lapides applies to federal claims as well as to

state claims and to claims asserted after removal as well as to

those asserted before removal.”).

          Thus, when the LUC removed this case to this court, it

voluntarily invoked federal jurisdiction and waived its Eleventh

                                 9
Amendment immunity with respect to Bridge’s state and federal

claims.   The LUC conceded this waiver early in the case.     See

ECF No. 37, PageID # 327 (stating in the LUC’s reply to Bridge’s

motion to dismiss, “Defendants do not dispute they waived the

protections of the Eleventh Amendment by removing to this

court.”).   Additionally, the LUC’s behavior during trial

proceedings was consistent with waiver; it never raised a

sovereign immunity defense and did not argue that this court

lacked jurisdiction to award money damages against it.     The LUC

appears to concede as much.    See ECF No. 37, PageID # 327

(“Defendants do not dispute they waived the protections of the

Eleventh Amendment by removing to this court.”).

            Despite its waiver of Eleventh Amendment immunity, the

LUC now argues that its sovereign immunity bars this court from

awarding attorneys’ fees.    See ECF No. 399, PageID # 9551.    The

LUC appears to argue that its sovereign immunity in federal

court is broader than the Eleventh Amendment and bars an award

of attorneys’ fees.   It is true that “the sovereign immunity of

the States neither derives from, nor is limited by, the terms of

the Eleventh Amendment.”    Alden v. Maine, 527 U.S. 706, 713

(1999).   Thus, states have sovereign immunity from suit in their

own courts, in addition to federal courts.    See id.   However,

this court is unaware of case law holding that, if a state

waives Eleventh Amendment immunity and submits to the

                                 10
jurisdiction of a federal court, the state retains some

additional sovereign immunity preventing the federal court from

awarding attorneys’ fees if the state is on the losing end of

the litigation.

          Such a rule would give states an unfair tactical

advantage in federal court.    “In large part the rule governing

voluntary invocations of federal jurisdiction has rested upon

the problems of inconsistency and unfairness that a contrary

rule of law would create.”    Lapides, 535 U.S. at 622-23 (“And

that determination reflects a belief that neither those who

wrote the Eleventh Amendment nor the States themselves (insofar

as they authorize litigation in federal courts) would intend to

create that unfairness.” (internal citation omitted)).

Inconsistency and unfairness would certainly result if a state

could actively litigate a matter in federal court and then

invoke sovereign immunity post-trial.    See Embury, 361 F.3d at

566 (“[A]llowing the reassertion of Eleventh Amendment immunity,

after the State had litigated extensively in federal court but

began to anticipate an unfavorable outcome, would waste the time

and money of the litigants and the resources of the courts.”).

While this court understands that the LUC is saying that it

waived only Eleventh Amendment immunity but retains some other

aspect of sovereign immunity that bars a fee award, the problem



                                 11
is that the LUC cannot actually point to an operable immunity

source that applies here.

          A more sensible understanding of the scope of

sovereign immunity in federal court is that once a state

voluntarily submits to federal jurisdiction, it cannot then pick

and choose the stages of federal litigation in which it will

participate.   “Allowing a State to waive immunity to remove a

case to federal court, then ‘unwaive’ it to assert that the

federal court could not act, would create a new definition of

chutzpah.”   Id.

          To be clear, the court is not saying that a waiver of

Eleventh Amendment immunity via removal necessarily means that a

state will pay attorneys’ fees.    Rather, it means that the court

may exercise jurisdiction to award attorneys’ fees provided the

plaintiff proves that it is entitled to such an award (which, as

discussed below, Bridge has not proven here).    Nor is this court

saying that Eleventh Amendment immunity is the only kind of

sovereign immunity the LUC enjoys.     What the court is saying is

that, whatever other forms of sovereign immunity are available,

the LUC does not show that any such form has relevance here.

          The court is unpersuaded by the LUC’s argument that

the LUC is immune from an award of attorneys’ fees under Hawaii

law, and that this court, in its exercise of supplemental

jurisdiction over the state law claims, is therefore prevented

                                  12
from awarding attorneys’ fees.    See ECF No. 436; see also ECF

No. 399, PageID #s 9550-53.

          The most striking thing about the LUC’s argument is

that it purports to rely on state law as determinative of this

court’s jurisdiction.    This case included claims under both

federal and state law.    With respect to the takings claims that

were tried, this court instructed the jury on the takings clause

of the Fifth Amendment to the United States Constitution.      See

ECF No. 372, PageID # 7450.    The elements of takings claims

under federal and Hawaii law are the same.    The LUC advances no

reason that state law should govern this court’s jurisdiction

over the awardability of attorneys’ fees when the LUC has

conceded that a monetary award of nominal damages may be

assessed against it on underlying federal and state claims.     The

LUC notably had no objection to that award of nominal damages

against it on the federal and state takings claims.

          Moreover, it is unclear that the LUC’s sovereign

immunity would bar an award of attorneys’ fees even under Hawaii

law with respect to the state claims.    In its supplemental

brief, the LUC asserts that “Hawai‘i courts have definitively

stated that the State is immune from an award of attorneys’ fees

under the private-attorney-general doctrine.”    ECF No. 436,

PageID #s 11373.   The LUC then does not itself cite supporting

Hawaii case law, instead referring to the Magistrate Judge’s

                                 13
sovereign immunity analysis in the F&R.   See id. at 11380

(citing ECF No. 428, PageID #s 11324-30).

           Hawaii law is like federal law in that a state is

immune from lawsuits for money damages unless the state consents

to suit.   See Bush v. Watson, 81 Haw. 474, 481, 918 P.2d 1130,

1137 (1996) (“[T]he sovereign State is immune from suit for

money damages, except where there has been a clear

relinquishment of immunity and the State has consented to be

sued.” (citations and internal quotation marks omitted)).

Hawaii courts have “recognized that ‘an award of costs and fees

to a prevailing party is inherently in the nature of a damage

award.’”   Kaleikini v. Yoshioka, 129 Haw. 454, 467, 304 P.3d

252, 265 (2013) (quoting Sierra Club v. Dep’t of Transp. of

Haw., 120 Haw. 181, 226, 202 P.3d 1226, 1271 (2009)).   It would

follow that, by litigating Bridge’s state law claims for money

damages on the merits, the LUC consented to suit with respect to

those claims and opened itself up to an award of attorneys’ fees

against it if Bridge prevailed and proved entitlement to fees.

           In its opposition brief to Bridge’s Motion, the LUC

cites two Hawaii cases in support of its argument that a

separate waiver of sovereign immunity with respect to attorneys’

fees is required: Kaleikini v. Yoshioka, 129 Haw. 454, 304 P.3d

252 (2013), and Nelson v. Hawaiian Homes Commission, 130 Haw.

162, 307 P.3d 142, 148 (2013).   ECF No. 399, PageID # 399.    In

                                 14
both cases, the Hawaii Supreme Court held that sovereign

immunity barred an award of attorneys’ fees against the state

because the state had not explicitly waived its immunity.   See

Kaleikini, 129 Haw. at 467-69, 304 P.3d at 265-67; Nelson, 130

Haw. at 168-73, 307 P.3d at 148-53.   But Kaleikini and Nelson

are distinguishable from this case.

           In those cases, the plaintiffs sought injunctions

and/or declaratory relief, not money damages or other

retrospective relief that would be barred by sovereign immunity.

See Kaleikini, 129 Haw. at 458, 304 P.3d at 256 (explaining that

the plaintiff brought suit seeking an injunction); Nelson, 130

Haw. at 168, 307 P.3d at 148   (“[S]overeign immunity did not bar

the Plaintiffs’ underlying claims, which were for declaratory

and injunctive relief . . . , and not damages.”).   The LUC is

similarly not disputing that injunctive and declaratory relief

may be awarded against it.

           Sovereign immunity became an issue in Kaleikini and

Nelson only when the plaintiffs prevailed and sought attorneys’

fees.   By contrast, Bridge from the start sought just

compensation.   Whether Bridge could recover money damages was

not litigated, given the LUC’s removal of this case and consent

to suit for such damages.    See Figueroa v. States, 61 Haw. 369,

381, 604 P.2d 1198, 1205 (1979) (“It is well established that

the State as sovereign is immune from suit except as it consents

                                 15
to be sued.”).    The LUC presents no case suggesting that, if a

state consents to a suit seeking money damages and waives

sovereign immunity early in the proceedings, it can later invoke

sovereign immunity solely with respect to attorneys’ fees.

          The LUC has not asked this court to treat the federal

and state law claims differently, whether for the purposes of

sovereign immunity or otherwise.      During trial, the LUC never

raised a sovereign immunity defense with respect to the state

law claims, never asked for different presentations of evidence

under state and federal law, and never asked for separate jury

instructions under state and federal law.      The court sees no

reason to now treat the claims differently with respect to its

jurisdiction to award attorneys’ fees.

          Bridge responds by arguing that, with respect to both

state and federal takings claims, the LUC lacks sovereign

immunity “with regard to successful regulatory takings claims”

in light of “the self-executing and uniquely remedial natures of

the takings clauses found in both the U.S. and Hawaii

constitutions.”   ECF No. 429, PageID # 11347.     Bridge appears to

argue that a statutory waiver of sovereign immunity is not

required because no statute is required for the enforcement of

the Fifth Amendment of the United States Constitution and

Article I, Section 20 of the Hawaii constitution.      ECF No. 384-

1, PageID #s 9105-9.

                                 16
          This argument confuses two questions: (1) whether a

statute is required for the enforcement of a constitutional

provision, and (2) whether a state has waived sovereign immunity

through passage of a statute that indicates its consent to suit.

Not only are these questions distinct, they do not address

whether the LUC’s waiver of sovereign immunity via removal to

this court extends to an award of attorneys’ fees.   In any

event, this court need not delve into the issue of whether a

statute is or is not required.   This court concludes that there

is no basis for treating its jurisdiction over an attorneys’

fees motion differently from its unchallenged jurisdiction over

a just compensation award.    Both involve monetary awards sought

against a state.   If immunity as to one was indisputably waived,

that waiver cannot be withdrawn as to the other after judgment

is entered.

          B.     Bridge Is Not Entitled to Attorneys’ Fees Under
                 the Private Attorney General Doctrine.

          Having concluded that there is no jurisdictional bar

to an attorneys’ fee award, this court turns to whether to order

such an award.   The long-standing rule in federal courts is that

“absent an express statutory command, attorney’s fees will not

be awarded in civil cases.”   Home Sav. Bank, F.S.B. by

Resolution Tr. Corp. v. Gillam, 952 F.2d 1152, 1162 (9th Cir.

1991) (citing Alyeska Pipeline Serv. Co. v. Wilderness Soc’y,


                                 17
421 U.S. 240, 262 (1975)); see also Donovan v. Burlington N.,

Inc., 781 F.2d 680, 682 (9th Cir. 1986) (“In this country, ‘the

prevailing litigant is ordinarily not entitled to collect a

reasonable attorneys’ fee from the loser.’” (quoting Alyeska,

421 U.S. at 247)).   Bridge acknowledges that there is no federal

statute allowing for an award of attorneys’ fees in takings

cases.   See ECF No. 384-1, PageID # 9114 (stating that there

“appears to be no statutory provision that explicitly provides

for an award of attorneys’ fees to the plaintiff, such as

Bridge, who successfully proves that the State committed an

unconstitutional taking”).

           Bridge therefore seeks attorneys’ fees pursuant to the

private attorney general doctrine, which is a common law

doctrine under Hawaii state law.     See ECF No. 384.   In relying

on this state doctrine, it is not clear whether Bridge is

seeking fees relating to claims it brought under only the Hawaii

constitution, or also under the federal Constitution.     This

court exercised supplemental jurisdiction over the state claims.

So long as “state law does not run counter to a valid federal

statute or rule of court, and usually it will not, state law

denying the right to attorney’s fees or giving a right thereto,

which reflects a substantial policy of the state, should be

followed.”   Alyeska, 421 U.S. at 259 n.31 (quoting 6 Moore’s

Federal Practice § 54.77[2] (2d ed. 1974)).     Federal common law

                                18
does not recognize the private attorney general doctrine, but

there is no conflicting federal statute or rule of court.    See

id. at 241.

          Two things are worth noting about whether the private

attorney general doctrine provides a means for Bridge to obtain

an attorneys’ fee award.    First, under the circumstances of this

case, this court is treating the applicability of that doctrine

as a matter going to the merits of Bridge’s attorneys’ fee

claim, not to this court’s jurisdiction to address those merits.

Second, if the private attorney general doctrine is the source

of any claim to attorneys’ fees, it likely applies, as a

doctrine under state law, only to state claims on which Bridge

prevailed.    As noted earlier, Bridge’s motion is ambiguous on

this point.   In its moving papers, Bridge refers to the takings

clauses under the federal and state constitutions.   No party has

identified any takings matter that would have been handled

differently depending on whether the federal or state

constitution was at issue, so the distinction appears to have no

effect on the amount of fees or costs claimed.    But, as a legal

proposition, Bridge cites no authority for a fee award under

state law for a victory under federal law.   This court therefore

examines the private attorney general doctrine as applicable to

Bridge’s state claims.



                                 19
           Under Hawaii law, the private attorney general

doctrine “is an equitable rule that allows courts in their

discretion to award attorneys’ fees to plaintiffs who have

‘vindicated important public rights.’”   In re Water Use Permit

Applications, 96 Haw. 27, 32, 25 P.3d 802, 804 (2001) (“Waiahole

II”) (quoting Arnold v. Dep’t of Health Servs., 775 P.2d 521,

537 (Ariz. 1989)).   Courts applying the private attorney general

doctrine consider three “prongs”: “(1) the strength or societal

importance of the public policy vindicated by the litigation,

(2) the necessity for private enforcement and the magnitude of

the resultant burden on the plaintiff, [and] (3) the number of

people standing to benefit from the decision.”   Id. (quoting

Serrano v. Priest, 569 P.2d 1303, 1314 (Cal. 1977)).

           The court adopts the F&R’s analysis of the private

attorney general doctrine.   Bridge does not satisfy any of the

three prongs and is therefore not entitled to attorneys’ fees

under the private attorney general doctrine.   See Goo v.

Arakawa, 132 Haw. 304, 318, 321 P.3d 655, 669 (2014) (“All three

prongs must be satisfied by the party seeking attorneys’

fees.”).

                1.   Prong One: Vindication of a Public
                     Policy of Strong or Societal Importance.

           A public policy of strong or societal importance is

vindicated when a case involves “constitutional rights of


                                20
profound significance” and when “all of the citizens of the

state, present and future, [stand] to benefit from the

decision.”    Waiahole II, 96 Haw. at 31, 25 P.3d at 806.

          In its Motion, Bridge argues that it satisfies the

first prong because “[t]he litigation, and the results achieved,

will serve as a benchmark for land use regulation and

constitutional protection of rights of private property

ownership.”   ECF No. 384-1; PageID # 9101.   Bridge further

argues that “[t]his action established that, in administering

its duties under HRS Chapter 205, the State should--and indeed,

must--give consideration to an affected landowner’s

constitutional rights, something that the State previously

refused to do.”   ECF No. 402, PageID # 9639.

          As detailed in the F&R, the Hawaii Supreme Court has

addressed whether the plaintiffs met the first prong in three

other cases, none of which supports Bridge’s argument that the

present case involves a matter of public policy.    First, in

Sierra Club v. Department of Transportation of State of Hawai‘i,

the Hawaii Supreme Court examined whether an environmental

assessment was needed before the development of the Hawaii

Superferry, an inter-island ferry service.    See 120 Haw. 181,

186-87, 202 P.3d 1226, 1231-32 (2009) (“Superferry II”).    The

first prong was satisfied because the case “establish[ed] the

principle of procedural standing in environmental law in Hawai‘i

                                 21
and clarif[ied] the importance of addressing the secondary

impacts of a project in the environmental review process

pursuant to HRS chapter 343.”    Id. at 220, 202 P.3d at 1265.

            Second, in In re Honolulu Construction and Draying

Company, the litigation focused on Irwin Park, a public park in

Honolulu.    See 130 Haw. 306, 310 P.3d 301 (2013) (“Irwin Park

II”).   At issue was whether the court should expunge deed

restrictions requiring that the park be preserved as a public

park.   See id. at 310-11, 310 P.3d at 305-06.   The significant

public concern satisfying the first prong was “the preservation

of public parks and historic sites in the State.”    Id. at 314,

310 P.3d at 309 (citing HRS § 6E-1) (“The Constitution of the

State of Hawai‘i recognizes the value of conserving and

developing the historic and cultural property within the state

for the public good.”).

            Finally, Kaleikini v. Yoshioka concerned the Honolulu

High-Capacity Transit Corridor Project, a planned 20-mile rail

project, and whether an archaeological inventory survey was

required to identify historic properties and burial sites in the

project area.    See 129 Haw. 454, 458, 304 P.3d 252, 256 (2013).

The Hawaii Supreme Court held that the first prong was met

because the case “was responsible for clarifying the principle

of procedural standing in historic preservation law in Hawai‘i,

and clarifying the importance of addressing impacts on historic

                                 22
properties prior to approval and commencement of projects that

are subject to the provisions of HRS chapter 6E.”   Id. at 463-

64, 304 P.3d at 261-62.

           Bridge argues that the first prong is satisfied

because it prevailed on a constitutional matter involving a

state entity’s regulation of land.   Yet Superferry II, Irwin

Park II, and Kaleikini make clear that the first prong requires

the protection of a public good, such as protection of the

environment, public spaces, or historic sites.   By contrast,

Bridge litigated this case not to protect a public good but to

recover damages for itself.   See Maunalua Bay Beach Ohana 28 v.

State, No. 28175, 2010 WL 2329366, at *13 (Haw. June 9, 2010)

(“The very nature of a takings claim[] protects the interest of

the private party or parties from whom the State has taken

property.”).   As stated in the F&R, Bridge “has not vindicated

an important public right in this case; rather, Plaintiff has

vindicated an important private right.”   ECF No. 428, PageID

# 11311.

           Characterizing the Magistrate Judge’s “interpretation

of the first prong of the doctrine” as “too restrictive,” Bridge

says that to deny it “fees would be an overly-formalistic

application of what it means to vindicate an important public

policy.”   ECF No. 429, PageID # 11343 (quoting Irwin Park II,

130 Haw. at 315, 310 P.3d at 310).   Bridge provides no further

                                23
argument on this objection and does not cite any case law

holding that vindication of a private property right meets the

first prong.

           Bridge quotes Irwin Park II out of context.    One of

the issues in Irwin Park II was whether the lower court’s ruling

was sufficiently connected to the public policy at issue--i.e.,

the future of a public park--such that the policy could be

considered “vindicated” by the litigation.   The Hawaii

Intermediate Court of Appeals (“ICA”) held that the ruling was

“only tangential to the ultimate disposition and future use of

Irwin Park,” but the Hawaii Supreme Court disagreed and called

the ICA’s interpretation “too restrictive” and “overly-

formalistic.”   See 130 Haw. at 315, 310 P.3d at 310.    The Hawaii

Supreme Court held that the first prong “requires that the

litigation have vindicated a public policy, but does not require

that the public policy be the subject of the litigation itself.”

Id.   The Hawaii Supreme Court clarified that “an organization

may seek to vindicate public policy through litigation on

discrete issues, so long as the resolution of the litigation in

favor of the organization vindicates a public policy goal, and

that policy satisfies the first prong of the test.”     Id.

Nothing in the portion of Irwin Park II quoted by Bridge

suggests that this case involves an important public policy or

that the Magistrate Judge’s analysis is incorrect.    No matter

                                24
how one defines the subject of this lawsuit, its resolution

vindicates Bridge, not a public policy goal.

           Bridge fails to satisfy the first prong because this

case did not vindicate a public policy of strong or societal

importance.

                2.   Prong Two: Necessity for Private
                     Enforcement and the Magnitude of the Burden
                     on Bridge.

           Underlying Hawaii’s adoption of the private attorney

general doctrine is the recognition that “citizens in great

numbers and across a broad spectrum have interests in common”

and that these interests, “while of enormous significance to the

society as a whole, do not involve the fortunes of a single

individual to the extent necessary to encourage their private

vindication in the courts.”   Irwin Park II, 130 Haw. at 315, 310

P.3d at 310 (quoting at Waiahole II, 96 Haw. at 30, 25 P.3d at

802).   In other words, lawsuits vindicating interests of great

societal significance might never be brought because any

individual stake in the case might be insufficient to justify

the costs of litigation.   The private attorney general doctrine

is intended to offset the burdens of litigation and encourage

citizens to litigate these important common interests.    This

background clarifies why the second prong considers the

“necessity for private enforcement” and the “magnitude of the



                                25
resultant burden on the plaintiff.”   Waiahole II, 96 Haw. at 32,

25 P.3d at 804.

          Bridge argues that it satisfies the second prong

because it “alone bore a heavy burden that spanned years, in an

action that the State--in recognition of the high stakes that

the litigation presented--hotly contested and vigorously

litigated every step of the way, through proceedings on the

docket, then in circuit court, then in state and federal

appellate courts, and finally in this Court.”    ECF No. 384-1,

PageID # 9102.

          As the Magistrate Judge correctly concluded, the

second prong requires more.   To satisfy the second prong, the

plaintiff must be the sole plaintiff “representing the public

interest” or “advocating the public interest.”    See Irwin Park

II, 130 Haw. at 316, 310 P.3d at 311.   For example, in

Superferry II, the second prong was met because “it was

necessary for the plaintiff to bring the action to enforce the

duties owed by [the] Department of Transportation . . . to the

public under the Hawai‘i Constitution.”   Id. (summarizing the

holding of Superferry II, 120 Haw. at 220, 202 P.3d at 1265)

(emphases added).   In contrast, in Waiahole II, the Hawaii

Supreme Court held that the plaintiff did not satisfy the second

prong because it “‘represented one of many competing public and

private interests in an adversarial proceeding,’ and thus was

                                26
not the sole representative challenging an established

governmental policy.”   Id. at 315-16 (summarizing the holding of

Waiahole II, 96 Haw. at 31-32, 25 P.3d at 806-07).

           This case “involve[d] the fortunes of a single

individual”--Bridge.    See Irwin Park II, 130 Haw. at 316, 310

P.3d at 311.   As discussed above, the private attorney general

doctrine is not intended to encourage an individual to vindicate

private rights in court.    The F&R correctly states, “Bridge

owned the property; thus, Bridge alone enjoys any pecuniary

benefit from the litigation.”    ECF No. 428, PageID # 11319

(citing Hi-Tech Rockfall Const., Inc. v. Cty. of Maui, No. CV

08-00081 DAE-LEK, 2009 WL 529096, at *19 (D. Haw. Feb. 26, 2009)

(finding that the plaintiff could not meet the second prong of

the PAG test because “Plaintiff is the only person standing to

benefit from a decision on its remaining claims”).    With respect

to Bridge’s burden, the court can certainly attest to the

lengthy and litigious nature of the proceedings, but that alone

is insufficient to satisfy the second prong.

           Bridge also argues that the F&R “would impose a new

hurdle for plaintiffs who vindicate [public] policies . . . and

would disincentivize--or prevent--plaintiffs from bringing

actions that vindicate such policies.”    ECF No. 429, PageID

# 11345.   Bridge references the Magistrate Judge’s

“acknowledgment that ‘Hawai‘i’s private attorney general

                                 27
doctrine does not prohibit plaintiffs from gaining a personal

benefit.’”    Id. (quoting ECF No. 428, PageID # 11315).   Bridge’s

argument misses the point; Bridge is not a plaintiff who

vindicated a public policy.    This case involved Bridge’s private

property interests, not interests of “enormous significance to

the society as a whole.”    Irwin Park II, 130 Haw. at 315, 310

P.3d at 310.

          As a result, Bridge fails to satisfy the second prong.

                 3.   Prong Three: Number of People Standing to
                      Benefit from Bridge’s Win.

          As summarized in the F&R, “the Hawai‘i Supreme Court

has found that the third prong of the private attorney general

doctrine was satisfied in cases (1) in which ‘all citizens of

the state, present and future, stood to benefit from the

decision’; (2) with ‘general precedential value’ on a

government’s obligation as to public parks and historic

preservation; and (3) in which society as a whole would have

benefited.”    ECF No. 428, PageID # 11321 (citing Waiahole II, 96

Haw. at 31, 25 P.3d at 806; Irwin Park II, 130 Haw. at 319, 310

P.3d at 314; Superferry II, 120 Haw. at 221, 202 P.3d at 1266);

see also Nelson v. Hawaiian Homes Comm’n, 130 Haw. 162, 307 P.3d

142, 148 (2013) (finding the third prong satisfied when the

decision benefited the Hawaiian Home Lands trust, and




                                 28
“stewardship of Hawaiian Home Lands was an obligation taken on

by the State as a condition for admission into the union”).

            Bridge argues that this case will have “value to

society as whole” because it (1) “cleared the way for

development of the Property, which will provide, among other

things, housing and jobs to the public”; (2) “revitalized and

affirmed constitutional protections, in a case that will have

precedential value for the public good”; and (3) “helped bring

clarity to the LUC’s duties under Haw. Rev. Stat. Chapter 205,

and helped ensure that the LUC will perform those duties as

written and in accordance with the public’s countervailing

constitutional rights.”    ECF No. 384-1, PageID #s 9103-04.

            Bridge’s arguments are unavailing.   Bridge’s assertion

that development of its property will benefit the public is

speculative.    Moreover, this case did not involve any public

good, but rather a piece of privately owned, privately operated

property.    The jury concluded only that Bridge “proved by a

preponderance of the evidence that a taking occurred.”    ECF No.

374, PageID # 7470.    The jury verdict did not obligate Bridge to

use the property for any public purpose.    Nor did it establish

any “generally applicable law” regarding issues that are “for

the public good” or “in the public interest.”    See Kaleikini,

129 Haw. at 466, 304 P.3d at 264 (quoting Superferry II, 120

Haw. at 221, 202 P.3d at 806; HRS § 6E-1) (finding that the

                                 29
third prong was satisfied when the Hawaii Supreme Court’s

opinion on appeal established law “regarding standing to enforce

historic preservation laws”).

          In fact, the litigation that allowed development of

the property was the administrative appeal that resulted in the

Hawaii Supreme Court’s decision that the LUC had wrongly changed

the land classification.   The present case did not decide

whether development could proceed.   This court waited for the

Hawaii Supreme Court’s ruling before tackling certain issues.

          Nor does this court agree with Bridge that the third

prong is affected by this court’s order denying LUC’s “Motion

for Judgment as a Matter of Law, or in the Alternative, for a

New Trial.”   Bridge argues that the order “will almost certainly

provide courts within this district and the State of Hawaii (and

elsewhere) with valuable guidance as to the complex

constitutional issues that this action raised.”   ECF No. 429,

PageID # 11346.   Regardless of whether that order is helpful to

courts addressing issues similar to those raised in LUC’s

motion, the order does not support Bridge’s claim that the

litigation is of value to all citizens of the State of Hawaii.

          The crux of Bridge’s argument is that its claim

involved conduct by a state entity charged with regulating land.

But a case involving the rights of one citizen does not

necessarily satisfy the third prong.   There must be some

                                30
connection to a public good or public interest.     As aptly stated

by the Magistrate Judge, “If this Court were to accept Bridge’s

arguments regarding the reasons for its entitlement to

attorneys’ fees in this case, every case involving a taking

would be entitled to attorneys’ fees under the private attorney

general doctrine.”   ECF No. 428, PageID # 11323.

          Bridge asserts that the Magistrate Judge misapplied

the relevant Hawaii case law.    ECF No. 429, PageID # 11346

(“[U]nder the very same cases that the Magistrate found

‘instructive,” . . . Bridge satisfied prong three of the

[private attorney general test].”     ECF No. 429, PageID # 11346.

This conclusory statement, presented without argument or

reference to specific cases, is without merit.

          The Magistrate Judge correctly concluded that Bridge

was not entitled to attorneys’ fees pursuant to Hawaii’s private

attorney general doctrine.

          C.   Bridge Is Entitled to $15,085.51 in Costs.

          The Federal Rules of Civil Procedure provide, “Unless

a federal statute, these rules, or a court order provides

otherwise, costs--other than attorney’s fees--should be allowed

to the prevailing party.”    Fed. R. Civ. P. 54(d)(1); see also

Local Rule 54.2(a) (“Costs shall be taxed as provided in Fed. R.

Civ. P. 54(d)(1).”).   Under the Local Rules of the District of



                                 31
Hawaii, “[c]osts are taxed in conformity with 28 U.S.C. §§ 1821,

1920-1925, and other applicable statutes.”      Local Rule 54.2(f).

          As the prevailing party, Bridge requested $62,810.06

in costs as follows:

Service                            Cost

Deposition services                $13,656.41

Outside printing and copies        $7,251.15

Mediation services                 $5,785.33

Travel expenditures                $2,459.40

Process servers                    $1,656.54

Filing fees                        $519.00

Witness and mileage fees           $512.00

Courier services                   $79.18

Experts services                   $30,891.05

Total                              $62,810.06


ECF No. 384-1, PageID # 9129.

          In its Motion, Bridge argues that, under 28 U.S.C.

§ 1920(2)-(4), “deposition services” and “outside printing and

copies” could be taxed as costs.     Id. at 9130.   Bridge concedes

that the remaining categories do not fall under § 1920, but says

they concern nontaxable expenses that should be awarded as part

of its attorneys’ fees award.   See id. at 9131-32.




                                32
          Because Bridge is not entitled to an award of

attorneys’ fees, the Magistrate Judge found only the § 1920

categories compensable.   ECF No. 428, PageID # 11331.   The

Magistrate Judge determined that $13,656.41 in deposition costs,

unopposed by the LUC, were reasonable.   Id. at 11336.   However,

the Magistrate Judge found reasonable only $1,429.10 of the

requested $7,251.15 in copying costs.

          A party seeking copying costs under § 1920(4) must

show that the copies were “necessarily obtained for use in the

case.”   In re Online DVD-Rental Antitrust Litig., 779 F.3d 914,

928 (9th Cir. 2015).   To make such a showing, the party must

provide some detail regarding the use of the documents copied.

See Local Rule 54.2(f) (“The cost of copies necessarily obtained

for use in the case is taxable provided the party seeking

recovery submits an affidavit describing the documents copied,

the number of pages copied, the cost per page, and the use of or

intended purpose of the items copied.”); see also Online DVD-

Rental Antitrust Litig., 779 F.3d at 928 (“‘Document production’

and other similarly generic statements on the invoices are

unhelpful in determining whether [copying costs under § 1920(4)]

are taxable.” (quoting In re Ricoh Co., Ltd. Patent Litig., 661

F.3d 1361, 1368 (Fed. Cir. 2011))).

          For $1,429.10 of the copying costs, the Magistrate

Judge was able to discern from the invoices and Bridge’s

                                33
description that those copies were for Bridge’s trial exhibits

and Ninth Circuit briefs.    ECF No. 428, PageID # 11333.   For the

remaining costs, Bridge included no description of the use of

the copies in the litigation, so the Magistrate Judge declined

to award those copying costs.

            The F&R therefore recommended that this court grant

Bridge an award of $13,656.41 in deposition costs and $1,429.10

in copying costs, for a total of $15,085.51.    Id. at 11336.

Both Bridge and the LUC object to the F&R’s analysis of copying

costs. 3   The court agrees with the Magistrate Judge and adopts

the F&R’s recommendation in this regard.

                 1.   Bridge’s Objection: Entitlement to an
                      Additional $5,510.26 in Copying Costs.

            Bridge argues that the Magistrate Judge could have

determined that $5.510.26 worth of additional copies were

necessarily obtained for the litigation.    ECF No. 429, PageID

# 11349.    Bridge focuses on a Honolulu Copy invoice totaling

$5,510.26 dated March 5, 2018.    ECF No. 429, PageID # 11349; ECF

No. 384-11, PageID # 9228.    Bridge argues that the Magistrate

Judge could have determined that these copies were used for

trial exhibits because the date of the Honolulu Copy invoice was

close in time to two invoices that the Magistrate Judge deemed

3 Bridge also argues that nontaxable expenses should be awarded
as part of its attorneys’ fees award. ECF No. 429, PageID
#s 11350-51. This court’s conclusion that Bridge is not
entitled to attorneys’ fees renders this objection unpersuasive.
                                 34
compensable: one dated March 2, 2018, and another dated March

12, 2018.    See id.   Bridge also argues that the LUC’s opposition

brief and Bridge’s reply brief indicated that Bridge’s copying

costs were for trial exhibits.    See id. 4

            Bridge’s argument is unconvincing.      The court can

determine that the March 2 and March 12 invoices were for

exhibits by looking at Bridge’s Motion and its exhibits.

Bridge’s description for the March 2 invoice was “Photocopies of

Exhbits [sic] 2001 to 2083,” and the March 12 invoice states

that the copies were for “Exhibit 037.”        ECF No. 348-9, PageID

# 9208; ECF No. 384-11, PageID # 9229.        By contrast, the

Honolulu Copy invoice dated March 5 provides no description for

the use of the copies, and Bridge provides none in its Motion.

See ECF Nos. 348-9, 349-11.    Further, neither the LUC’s

opposition brief nor Bridge’s reply brief mentions the $5,510.26

in copying costs; both make general arguments with respect to

Bridge’s use of trial exhibits.    See ECF Nos. 399, 402.

            It was Bridge’s responsibility to clearly set forth

what copies were made and for what purpose.        Bridge wrongly

4 Bridge states that “[t]he State recognized that the subject
invoice for $5,510.26 was for copying exhibits that Bridge
intended for use at trial, and the State vehemently opposed
their award.” ECF No. 429, PageID # 11349 (citing ECF No. 399,
PageID #s 9559-60). Bridge overstates the LUC’s opposition
brief. The LUC never mentioned the $5,510.26 invoice, but
rather argued that the court “should not award $7,251.15 in
copying costs” because Bridge’s “exhibits were unnecessary.”
ECF No. 399, PageID # 9559.
                                  35
suggests that the court must infer compensability by comparing

separate invoices, or by extrapolating from general references

made in other briefs.    The Magistrate Judge correctly determined

that Bridge is not entitled to an additional $5,510.26 in

copying costs because Bridge did not demonstrate that such costs

were necessarily obtained for use in the case.

                 2.    LUC’s Objection: Unreasonableness of Copying
                       Costs.

            The LUC objects to the F&R’s recommendation regarding

copying costs because “[t]he Magistrate Judge failed to give

weight to the [LUC’s] argument that plaintiff’s copying costs

should be reduced based upon plaintiff’s unreasonably excessive

naming of exhibits.”    ECF No. 431, PageID # 11359.    The LUC

argues that Bridge “was needlessly naming hundreds of

unnecessary trial exhibits totaling thousands of pages” and that

this court “should award no more than $725.15,” which is ten

percent of Bridge’s requested amount.      Id. at 11359-60.

            The LUC offers no way to determine which of Bridge’s

trial exhibits were necessary and which were “needlessly

nam[ed].”   Moreover, $725.15 is an arbitrary amount; the LUC

offers no support for limiting any award to ten percent of

Bridge’s requested copying costs.      This court saw the high

number of unused exhibits at trial, but the court has no basis

for saying that a prudent attorney should have known that


                                  36
numerous exhibits would not be needed during trial proceedings,

which always include uncertainties.   The check on any attorney

is the risk of not prevailing at trial and therefore of not

recovering costs.   In the context of this case, the court

declines to evaluate Bridge’s trial preparation in the manner

proposed by LUC and adopts the Magistrate Judge’s recommendation

with respect to this argument by the LUC.

          Bridge is awarded $15,085.51 in costs pursuant to 28

U.S.C. § 1920(2)-(4).

V.        CONCLUSION.

          The court adopts the F&R with modified reasoning on

the issue of the LUC’s sovereign immunity.   The LUC waived its

sovereign immunity with respect to attorneys’ fees, but Bridge

has not demonstrated that it is entitled to attorneys’ fees.

The court awards Bridge $15,085.51 in costs.

          IT IS SO ORDERED.

          DATED: Honolulu, Hawaii, December 20, 2018.




                          /s/ Susan Oki Mollway
                          Susan Oki Mollway
                          United States District Judge

Bridge Aina Le‘a, LLC v. Hawaii Land Use Comm’n et al., Civ. No.
11-00414 SOM-KJM; ORDER MODIFYING AND ADOPTING AS MODIFIED THE
MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATIONS REGARDING
ATTORNEYS’ FEES AND COSTS.

                                37
